PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her 1997 Dodge Avenger struck apiece of wood while she was traveling southbound on I-79 in Marion County. 1-79 is a road maintained by respondent in Marion County. The Court is of the opinion to deny this claim for the reasons more fully set forth below.
The incident giving rise to this claim occurred at approximately 9:00 p.m. on *134January 10, 2005. 1-79 is a four-lane road at the area of the incident involved in this claim. Claimant testified that she was traveling in her left lane while passing a truck. Ms. Corley stated that as she was passing the truck, she noticed pieces of split wood or logs in the road. She testified that she could not avoid the wood because of the truck to her right. Ms. Corley’s vehicle struck the pieces of wood causing damage to two tires and two rims totaling $956.75, which includes a charge for towing her vehicle.
The position of the respondent was that it did not have notice of the split wood or logs on 1-79 at the time of the incident. Respondent did not present any witnesses or evidence at the hearing of this matter.
It is a well-established principle that the State is neither an insurer nor a guarantor of the safety of motorists upon its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). To hold respondent liable, claimant must establish by a preponderance of the evidence that respondent had actual or constructive notice of the road defect at issue and a reasonable amount of time to take corrective action. Chapman vs. Dept. of Highways, 16 Ct. Cl. 103 (1986); Pritt vs. Dept. of Highways, 16 Ct. Cl. 8 (1985).
In the present claim, the Court finds that claimant failed to establish by sufficient evidence that the damage to her vehicle was the result of any negligence on the part of respondent. While sympathetic to the claimant’s position, the Court cannot speculate as to how the pieces of wood came to be on the road at the time of claimant’s incident, or how the respondent could have been negligent in such a situation.
In accordance with the findings of fact and conclusions of law stated herein above, the Court is of the opinion to and does deny this claim.
Claim disallowed.